Entered: December 17th, 2018
                               Case 16-00510   Doc 197    Filed 12/17/18      Page 1 of 3
Signed: December 17th, 2018

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND

        IN RE:                              )
                                            )                 Case No.: 15-23947
        LINCOLN GILL                        )                 (Chapter 13 Case)
        ANDREA UNDERWOOD GILL               )
        Debtors                             )
        ____________________________________)
                                            )
        CASSANDRA GILL                      )                 Adversary No.: 16-00510
                                            )
                          Plaintiff         )
        v.                                  )
                                            )
        LINCOLN GILL, et al.,               )
                                            )
        Defendants                          )
        ____________________________________)


                               ORDER GRANTING IN PART AND DENYING IN PART
                                    MOTION FOR SUMMARY JUDGMENT


                   UPON CONSIDERATION of the Motion for the Summary Judgment filed by Defendant

        Seterus, Inc., as authorized subservicer for Federal National Mortgage Association (“Fannie

        Mae”), a corporation organized and existing under the laws of the United States of America, c/o

        Seterus, Inc., and the response thereto, after notice and a hearing, for the reasons set forth on the

        record, it is HEREBY
                  Case 16-00510        Doc 197      Filed 12/17/18      Page 2 of 3



        ORDERED, that Fannie Mae, its successors and assigns, is awarded a $122,219.13 first

priority lien by and through equitable subrogation against the Judgment of record of Plaintiff

Cassandra Gill (“Plaintiff”) and all other liens or interests of record if any; and it is further

        ORDERED, that the lien and security interest of Fannie Mae is otherwise equitably

subordinated to the Judgment lien of Plaintiff pursuant to 11 U.S.C. § 510(c) such that the

subrogated lien and secured claim of Fannie Mae is limited as against the Prince George’s

Circuit Court Judgment in favor of the Plaintiff dated June 8, 2004 and docketed June 18, 2004

(“Plaintiff’s Judgment”) not to exceed the foregoing Fannie Mae allowed secured claim of

$122,219.13; and it is further

        ORDERED, that the Plaintiff’s Judgment is a second priority filed secured claim and lien

in the amount of $25,000.00 at the statutory rate of interest of ten percent (10.0%) per annum

since June 18, 2004 until paid (“Plaintiff’s Allowed Judgment Lien”); and it is further

        ORDERED, that any remaining debt obligation owed by the Debtors to Fannie Mae shall

be allowed as a third priority secured claim and lien following payment and satisfaction in full of

the foregoing Plaintiff’s Judgment; and it is further

        ORDERED, that this Order does not affect the right, if any, of the Plaintiff to seek fees

and costs against the Debtors in the main bankruptcy case; and it is further

        ORDERED, that Motion for Summary Judgment is granted and denied to the extent and

in accordance with the rulings contained herein, and this Order shall represent a final Order

resolving this adversary proceeding.

cc:
Michael William Tompkins
Fidelity National Law Group
8100 Boone Boulevard
Suite 600
Vienna, VA 22182-2649



                                                   2
                 Case 16-00510        Doc 197   Filed 12/17/18   Page 3 of 3




Christina M. Williamson
BWW Law Group, LLC
6003 Executive Boulevard
Suite 101
Rockville, MD 20852

John Douglas Burns, Esquire
The Burns Law Firm, LLC
6303 Ivy Lane, Ste. 102
Greenbelt, Maryland 20770

Office of the United States Trustee
6305 Ivy Lane, Suite 600
Greenbelt, Maryland 20770

Nancy Spencer Grigsby, Esquire
185 Admiral Cochrane Drive, Suite 240
Annapolis, Maryland 21401

Lincoln Gill
13600 Old Marlboro Pike
Upper Marlboro, Maryland 20772

Andrea Underwood Gill
13600 Old Marlboro Pike
Upper Marlboro, Maryland 20772


                                       END OF ORDER




                                                3
